UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YASHUA ANK BEY EL, c/o YASHUA ANK
BEY EL ESTATE AND THE FAMILY OF
MOORS,
                         Plaintiff,
                                                                   19-CV-7632 (CM)
                   -against-
                                                            ORDER OF DISMISSAL AND
KNUCKLES, KOMOSHINSKI, MANFRO                                TO SHOW CAUSE UNDER
LLP; CITIMORTGAGE, INC.; ROSICKI,                                 28 U.S.C. § 1651
ROSICKI & ASSOCIATES, P.C.; and
BERLINDA MALLEBRANCHE, Debt-
Collector,
                         Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this qui tam action under the False Claims Act (FCA),

31 U.S.C. 31 U.S.C. §§ 3729-3733; the Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. § 1964; the Freedom of Information Act, 5 U.S.C. § 552; the Fraud Enforcement and

Recovery Act of 2009, which amended the FCA at 31 U.S.C. §§ 3729(a)(1) and (a)(2); the

American Recovery and Reinvestment Act of 2009, which contains a whistleblower provision;

the Helping Families Save Their Homes Act, which amended the Truth-In-Lending Act, 15

U.S.C. § 1601; and the Uniform Residential Mortgage Satisfaction Act (URMSA). 1 Plaintiff

generally alleges that Defendants committed some type of misconduct during a foreclosure

proceeding involving a Brooklyn, New York property, in which Plaintiff is not the mortgagee.




       1
         In 2004, the National Conference of Commissioners on Uniform State Laws developed
the URMSA. See generally State ex rel. U.S. Bank Nat. Ass’n v. McGraw, 234 W. Va. 687, 694
(2015). It is not a federal law.
        Plaintiff has also filed a motion for injunctive relief, and seeks to file the action under

seal.

        By order dated September 16, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the following reasons, the Court

dismisses the action, denies the request to proceed under seal, denies the request for injunctive

relief, and orders Plaintiff to show cause why he should not be barred from filing future actions

in this Court related to the foreclosure proceeding that is the subject of this action.

        The Court also refers this matter to the criminal division of the United States Attorney’s

Office for the Southern District of New York.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

        This action is Plaintiff’s second lawsuit brought in this Court concerning the same

foreclosure proceeding, held in New York State Supreme Court, Kings County. See Bey El v.




                                                   2
CitiMortgage, Inc., ECF 1:18-CV-0957, 1 (KPF). Judge Failla dismissed the prior action because

Plaintiff failed to prosecute the matter. See ECF No. 18.

       Both actions do not concern Plaintiff’s foreclosure proceedings. Rather, Defendant

CitiMortgage foreclosed on a property owned by a Christopher Celestine, not a party to either

action, who apparently conveyed title of the subject property (the “Brooklyn property”) to

Plaintiff during the foreclosure proceeding. 2 In this action, Plaintiff names as defendants

CitiMortgage; Rosicki, Rosicki & Associates P.C. (Rosicki); Knuckles, Komoshinski, Manfro

LLP (Knuckles); and Berlinda Mallebranch, identified by Plaintiff as a debt collector. In the

prior action, he named CitiMortgage. Rosicki, and MERS – the Mortgage Electronic Registration

System. 3

       The following facts are taken from the amended complaint, 4 which is not a model of

clarity: “Debt-Collector(s) knowingly and willingly plan[n]ed and committed Constructive Acts

of fraud by filing a Foreclosure case in New York Supreme Court and foreclosure 360 Adams

[S]treet index #15792/08.” ECF No. 4, 11 (emphasis in original). On an unspecified date,

“CITIMORTGAGE received a line of credit for a promissory note [and Plaintiff] an heir and




       2
          In the prior action, counsel for Defendants CitiMortgage and MERS stated that the
mortgagee, Christopher Celestine, “who owned the [Brooklyn] property in 2007, took out a loan
in the amount of $707,400 secured by a mortgage on the property.” ECF 1:18-CV-0957, 12.
Counsel also stated that on May 30, 2008, CitiMortgage initiated foreclose on that mortgage, and
while the foreclosure action was pending, “Celestine conveyed title to the property to
[Plaintiff].” Id.
       3
          In an unrelated, third action, Plaintiff removed to this Court a state-court housing matter
filed by 342 Eldert LLC, Plaintiff’s “Feudal Land Lord.” See 342 Eldert LLC v. Yashua Ank Bey
El, ECF 1:18-CV-11700, 2 (CM) (S.D.N.Y. Feb. 15, 2019). The Court remanded the matter to
state court. ECF 1:18-CV-11700, 4.
       4
        On August 29, 2019, Plaintiff amended the original complaint, which was filed on
August 13, 2019.


                                                  3
land owner of the land in which the building sits upon exercised [his] right to clear the title by

way of an affidavit of satisfaction and private administration.” Id.

       Attached to the complaint are several notarized documents, many of which appear to

have been fabricated by Plaintiff. 5 These “documents” support Plaintiff’s claim that the

mortgage held by Defendant Citibank was satisfied. For example, Plaintiff attaches a document

titled, “Notice of Pending Affidavit of Satisfaction,” where he states that, “as heir to the land and

in conjunction with named Grantor Christopher Celestine in the Mortgage deed recorded in

Kings County Recorder’s office,” the mortgage for the Brooklyn property, located at 393

Montauk Avenue, in Brooklyn, was satisfied. Id. at 26. On November 26, 2018, Plaintiff

“presented” this document to Citibank, which did not respond. Id. at 28. Plaintiff created another

document titled, “Notice of Default,” on which the notary public “publicly and solemnly

certif[ies] the dishonor as against all parties . . . by reason of [CitiMortgage’s] non-

performance/non-response.” Id.

       In further support of the alleged satisfaction of this debt, Plaintiff attaches a “Notice and

Acknowledgement of Final Payment, purportedly sent from the U.S. Department of Agriculture

(USDA), informing the borrower, Christopher Celestine, that he would receive a United States

treasury check in the amount of $713,000.00, dated October 25, 2018:




       5
          The complaint does not suggest whether Plaintiff also filed these documents in the
foreclosure proceeding. The Court notes that Plaintiff was found guilty of falsely assuming and
pretending to be a diplomatic, consular, and other official from a foreign country, that is, the
“Moorish” nation. Plaintiff’s guilty verdict was based on his “demand[ing] and attempt[ing] to
obtain . . . diplomatic immunity from arrest and prosecution.” United States v. Bey El a/k/a Nkem
Obote Wilson, No. 06-CV-0171 (WLO) (M.D.N.C. Dec. 5, 2006).


                                                  4
Id. at 29. The letter further instructed Celestine to send the check to CitiMortgage. Id.

       Following the USDA’s alleged mailing of a treasury check to Celestine, and presumably

after Celestine mailed the check to CitiMortgage, Plaintiff attaches a document purporting to

show that he provided the New York City Department of Finance, Office of the City Register,

with an instrument dated November 24, 2018, titled “Satisfaction of Mortgage,” concerning the

Brooklyn property. Id. at 30. After “registering” the satisfaction of the mortgage, Plaintiff

fabricated another document, dated August 5, 2019, titled “Warranty Grant Deed,” and signed by

Plaintiff, transferring the Brooklyn property to himself, “[a] living breathing flesh and blood




                                                  5
man, owner and [s]uperior alliodial [sic] Bond holder as Grantee and occupant office of the

President, located” at the Brooklyn property’s address. Id. at 34.

        Plaintiff seeks damages under the FCA and the RMSA.

                                           DISCUSSION

A.      The Court dismisses Plaintiff’s claims under the FCA and denies Plaintiff’s request
        to place the case under seal

        On February 8, 2018, Judge Failla dismissed Plaintiff’s qui tam claims because Plaintiff,

as a pro se litigant, lacked standing to assert his qui tam claims under the FCA. ECF 1:18-CV-

0957, 4. For the same reasons stated in Judge Failla’s February 8, 2018 order, the Court

dismisses Plaintiff’s FCA claims. Also for the reasons stated in Judge Failla’s order, the Court

denies Plaintiff’s request to place the action under seal, as there no longer is a statutory basis to

keep the action hidden from public view.

B.      The Court dismisses Plaintiff’s remaining claims as frivolous

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Livingston v. Adirondack Beverage Co., 141 F.3d 434,

437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted); Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding

that “finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”).

        A claim is malicious where it appears a plaintiff is “abusing the judicial system in the

process” of litigating a claim. Nelson v. Eaves, 140 F. Supp. 2d 319, 322 (S.D.N.Y. 2001).




                                                   6
        Plaintiff does not assert cognizable claims under any of the federal statutes to which he

refers and therefore his claims are “based on an indisputably meritless legal theory.” Livingston,

141 F.3d at 437. Moreover, he appears to have fabricated documents, including a USDA

document, suggesting – at the very least – that he is “abusing the judicial system.” Nelson, 140 F.

Supp. 2d at 322.

        The Court therefore dismisses the remaining claims as frivolous and malicious. See 28

U.S.C. § 1915(e)(2)(b)(i).

C.      The Court orders Plaintiff to show cause why a filing injunction should not be
        issued

        In light of Plaintiff’s litigation history, the Court orders him to show cause why he should

not be barred from filing any further actions in this Court concerning the Brooklyn property and

the related foreclosure proceedings without obtaining permission from this Court to file his

complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam) (“The

unequivocal rule in this circuit is that the district court may not impose a filing injunction on a

litigant sua sponte without providing the litigant with notice and an opportunity to be heard.”).

        Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon him.

If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does

not set forth good cause why this injunction should not be entered, he will be barred from filing

any further actions in this Court concerning the Brooklyn property and the related foreclosure

proceeding, unless he obtains permission from this Court to do so.

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis



                                                   7
under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii). Plaintiff

shall have thirty days to show cause by declaration why an order should not be entered barring

him from filing future actions in this Court related to the Brooklyn property and the related

foreclosure proceeding without prior permission. A declaration form is attached to this order.

        The Court denies Plaintiff’s request to place the action under seal for the reasons set forth

in this order.

        The Court also denies Plaintiff’s request for injunctive relief (ECF No. 4) as frivolous.

        The Court also refers this matter to the criminal division of the United States Attorney’s

Office for the Southern District of New York.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    October 1, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  8
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
